ACCEPTED
                                                                                                                                    12-14-00368-CR
                                                                                                                        TWELFTH COURT OF APPEALS
                                                                                                                                     TYLER, TEXAS
Appellate Docket Number:                                                                                                      12/30/2014 5:15:26 PM
                                                                                                                                       CATHY LUSK
                                                                                                                                             CLERK
Appellate Case Style: Style:    John Calvin Marshall
                          Vs.   State of Texas

                                                                                                                FILED IN
Companion Case:                                                                                          12th COURT OF APPEALS
                                                                                                              TYLER, TEXAS
                                                                                                         12/30/2014 5:15:26 PM
                                                                                                              CATHY S. LUSK
Amended/corrected statement:                                                                                      Clerk


                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court:
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                            II. Appellant Attorney(s)
First Name:     John                                                           Lead Attorney
Middle Name: Calvin                                                    First Name:          Forrest
Last Name:      Marshall                                               Middle Name: Dean
Suffix:                                                                Last Name:           White
Appellant Incarcerated?         Yes    No                              Suffix:
Amount of Bond:                                                            Appointed                     District/County Attorney
Pro Se:                                                                    Retained                      Public Defender
                                                                       Firm Name:              Dean White Attorney at Law
                                                                       Address 1:           690 West Dallas
                                                                       Address 2:
                                                                       City:                Canton
                                                                       State:       Texas                      Zip+4:    75103
                                                                       Telephone:           (903) 567-4155       ext.
                                                                       Fax:         (903) 567-4964
                                                                       Email:       dwatty@etcable.net
                                                                       SBN:         21299500

                                                                                                                        Add Another Appellant/
                                                                                                                              Attorney




                                                                 Page 1 of 6
I. Appellant                                 II. Appellant Attorney(s)
First Name:     John                                Lead Attorney
Middle Name: Calvin                         First Name:          Nolan
Last Name:      Marshall                    Middle Name: Dean
Suffix:                                     Last Name:           White
Appellant Incarcerated?    Yes   No         Suffix:
Amount of Bond:                                 Appointed                     District/County Attorney
Pro Se:                                         Retained                      Public Defender
                                            Firm Name:              Nolan D. White Attorney at Law
                                            Address 1:           690 West Dallas
                                            Address 2:
                                            City:                Canton
                                            State:       Texas                      Zip+4:   75103
                                            Telephone:           (903) 567-4155       ext.
                                            Fax:         (903) 567-4964
                                            Email:       nwatty@etcable.net
                                            SBN:         24039238

                                                                                             Add Another Appellant/
                                                                                                   Attorney

I. Appellant                                 II. Appellant Attorney(s)
First Name:                                         Lead Attorney
Middle Name:                                First Name:
Last Name:                                  Middle Name:
Suffix:                                     Last Name:
Appellant Incarcerated?    Yes   No         Suffix:
Amount of Bond:                                 Appointed                     District/County Attorney
Pro Se:                                         Retained                      Public Defender
                                            Firm Name:
                                            Address 1:
                                            Address 2:
                                            City:
                                            State:       Texas                      Zip+4:
                                            Telephone:                                ext.
                                            Fax:
                                            Email:
                                            SBN:

                                                                                             Add Another Appellant/
                                                                                                   Attorney




                                      Page 2 of 6
III. Appellee                                                                    IV. Appellee Attorney(s)
First Name:        State of Texas                                                       Lead Attorney
Middle Name:                                                                    First Name:          Chris
Last Name:                                                                      Middle Name:
Suffix:                                                                         Last Name:           Martin
Appellee Incarcerated?            Yes         No                                Suffix:
Amount of Bond:                                                                         Appointed              District/County Attorney
Pro Se:                                                                             Retained                   Public Defender
                                                                                Firm Name:              Van Zandt County Criminal District Attorney
                                                                                Address 1:           400 S. Buffalo
                                                                                Address 2:
                                                                                City:                Canton
                                                                                State:       Texas                        Zip+4:    75103
                                                                                Telephone:           (903) 567-4104         ext.
                                                                                Fax:         (903) 567-6258
                                                                                Email:       chrismartin@vanzandtcounty.org
                                                                                                                                    Add Another Appellee/
                                                                                SBN:         24050016                                    Attorney

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                   Was the trial by:            jury or   non-jury?
                                       Burglary
or type of case):                                                               Date notice of appeal filed in trial court: December 30, 2014
Type of Judgment: Jury Trial
                                                                                 If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: October 3, 2014
Offense charged: Burglary with Intent to Commit Felony                          Punishment assessed: 25 Years TDCJ-ID

Date of offense:     April 23, 2011                                              Is the appeal from a pre-trial order?        Yes      No
Defendant's plea: Not Guilty                                                     Does the appeal involve the constitutionality or the validity of a
                                                                                 statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                  Yes         No   If yes, date filed: October 29, 2014
Motion in Arrest of Judgment:          Yes         No   If yes, date filed: October 29, 2014
Other:       Yes       No                               If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:



                                                                          Page 3 of 6
 VIII. Trial Court And Record

Court:    294th Judicial District Court                                    Clerk's Record:
County: Van Zandt                                                          Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):             CR11-00070               Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                     If yes, date requested:
                                                                           If no, date it will be requested: January 10, 2014
First Name:       Teresa                                                   Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes      No   Indigent
Last Name:        Drum
Suffix:
Address 1:        121 E. Dallas
Address 2:        Suite 301
City:             Canton
State:    Texas                      Zip + 4: 75103
Telephone:        (903) 567-4422          ext.
Fax:      (903) 567-5652
Email:


Reporter's or Recorder's Record:
Is there a reporter's record?      Yes       No
Was reporter's record requested?          Yes         No
Was the reporter's record electronically recorded?            Yes   No
If yes, date requested:
Were payment arrangements made with the court reporter/court recorder?               Yes        No      Indigent



    Court Reporter                               Court Recorder
    Official                                     Substitute


First Name:       Estella
Middle Name: T.
Last Name:        Grisham
Suffix:
Address 1:        121 E. Dallas
Address 2:        Suite 301
City:
State:    Texas                      Zip + 4:
Telephone:        (903) 567-4422          ext.
Fax:      (903) 567-5652
Email:


                                                                     Page 4 of 6
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                          Court:

Style:

         Vs.     State of Texas




X. Signature


Signature of counsel (or Pro Se Party)                                                Date: December 30, 2014

                                                                                      State Bar No: 21299500
Printed Name:

Electronic Signature: /s/ Dean White                                                  Name: Forrest Dean White
         (Optional)


XI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on December 30, 2014          .




Signature of counsel (or pro se party)                            Electronic Signature: /s/ Dean White
                                                                         (Optional)

                                                                  State Bar No.:      21299500
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (1) the date and manner of service;
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that attorney




                                                                   Page 5 of 6
Please enter the following for each person served:

Date Served: December 30, 2014
Manner Served: eServe
First Name:       Chris
Middle Name:
Last Name:        Martin
Suffix:
Law Firm Name: Van Zandt County Criminal District Attorney
Address 1:        400 S. Buffalo
Address 2:
City:             Canton
State     Texas                     Zip+4: 75103

Telephone:        (903) 567-4104      ext.
Fax:      (903) 567-6258
Email:    chrismartin@vanzandtcounty.org




                                                             Page 6 of 6